Citation Nr: 0634735	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals, meniscectomy, right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service for in excess of seven years, 
including from September 1973 to September 1979.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.  

The veteran testified in support of this claim during 
hearings held in February 2006, before a Decision Review 
Officer at the RO, and in June 2006, before the undersigned, 
by video conference.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.   

2.  The veteran has arthritis of his right knee, confirmed on 
x-rays, which manifests as swelling, limitation of motion 
with pain, and additional impairment of function after 
repetitive use secondary to pain, fatigue, weakness, lack of 
endurance and incoordination, and right knee instability. 

3.  The veteran's right knee disability is not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals, meniscectomy, right knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for right knee instability have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on his 
claim for an increased evaluation by letter dated October 
2005, after initially deciding that claim in a rating 
decision dated November 2002.  The timing of such notice does 
not reflect compliance with the requirements of the law as 
found by the Court in Pelegrini II; however, this timing 
defect constitutes harmless error.  

First, as explained below, the November 2002 notice letter 
satisfies the content requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO initially 
denied the veteran's claim, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that the veteran filed to 
perfect his appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Third, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, VA afforded him the appropriate opportunity to 
identify or submit additional evidence prior to the RO's 
subsequent adjudication of his claim for an increased 
evaluation and the Board's consideration of his appeal.  With 
regard to the duty to notify, the VCAA simply requires that 
VA give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  

The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the October 2005 notice letter, the RO 
acknowledged the claim being decided, noted what the evidence 
needed to show to substantiate that claim, listed the type of 
evidence that would best do so, informed the veteran of VA's 
duty to assist and explained to him that it was developing 
his claim pursuant to that duty.  The RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence VA was responsible for securing.  The RO 
indicated that it would make reasonable efforts to help the 
veteran get the evidence necessary to support his claim 
provided he identified the sources thereof, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
send directly to VA all evidence in his possession that 
pertained to his claim.  

The content of the October 2005 notice letter does not 
reflect compliance with the requirements of the law as found 
by the Court in Dingess/Hartman.  Therein, VA did not discuss 
how effective dates are assigned increased disability 
evaluations.  The veteran is not, however, prejudiced as a 
result thereof.  The RO subsequently provided the veteran 
such information in a letter dated March 2006.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records and VA and private treatment records.  The 
veteran does not now claim that there is any outstanding 
evidence for VA to secure in support of this appeal.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him VA 
examinations, during which examiners addressed the severity 
of the veteran's right knee disability.  The veteran does not 
now claim that the reports of these examinations are 
inadequate for rating purposes.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran contends that he is entitled to an evaluation of 
at least 30 percent for his right knee disability.  According 
to his written statements, submitted during the course of 
this appeal, and his hearing testimony, presented in February 
2006 and June 2006, the 20 percent evaluation assigned this 
disability does not accurately reflect the severity of his 
right knee symptomatology.  Allegedly, this disability has 
worsened, causing constant pain and necessitating the use of 
pain medication and a knee brace.  During treatment visits, 
physicians reportedly injected the veteran's right knee with 
cortisone, which helped temporarily, and recommended surgery, 
which might not improve the veteran's right knee condition. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  These GC opinions reflect that a 
veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes (DCs) 5003 and 5257 provided additional disability is 
shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-
98 (August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The RO has evaluated the veteran's right knee disability as 
20 percent disabling pursuant to Diagnostic Code (DC) 5258.  
DC 5258 provides that a 20 percent evaluation is assignable 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  An 
evaluation in excess of 20 percent is not assignable under DC 
5258.  38 C.F.R. § 4.71a, DC 5258 (2005).  

The veteran's right knee disability has since been shown to 
involve post-traumatic arthritis.  DC 5010 provides that 
arthritis due to trauma and substantiated by x-rays is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2005).  DC 5003 provides that degenerative arthritis 
established by x-ray findings is to be evaluated on the basis 
of limitation of motion under the appropriate DC for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2005).

The appropriate DCs for the specific joint involved in this 
case are DCs 5260 and 5261.  These DCs provide that a 0 
percent evaluation is assignable for flexion of the leg 
limited to 60 degrees and extension of the leg limited to 5 
degrees.  A 10 percent evaluation is assignable for flexion 
of the leg limited to 45 degrees and extension of the leg 
limited to 10 degrees.  A 20 percent evaluation is assignable 
for flexion of the leg limited to 30 degrees and extension of 
the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2005); see also VAOGCPREC 9-2004 (Sept. 17, 2004) 
(holding that separate evaluations under 38 C.F.R. § 4.71a, 
DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

DCs 5256 and 5257 are also relevant in this case.  DC 5256 
provides that an evaluation in excess of 20 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2005).  DC 5257 provides that a 20 percent evaluation 
is assignable for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2005).

Based on the foregoing regulatory provisions and GC opinions 
as well as the reasoning noted below, the evidence 
establishes that the veteran's right knee disability picture 
does not more nearly approximate the criteria for an 
evaluation in excess of 20 percent under DC 5003, based on 
arthritis manifested by limitation of motion with pain.  
However, the evidence does establish that such disability 
more nearly approximates the criteria for a separate 10 
percent evaluation under DC 5257 for right knee instability. 

From service, when the veteran injured his right knee and 
underwent a medial meniscectomy of that knee, until 2002, 
when he filed his most recent claim for an increased 
evaluation for his right knee disability, the veteran 
received VA and private treatment for right knee complaints 
and underwent VA examinations of his right knee.  During 
treatment visits and examinations, treatment providers and VA 
examiners attributed the following symptomatology to the 
veteran's right knee disability: a well-healed arthrotomy 
scar; tenderness medially; pain, including on use; crepitance 
on motion; weakness; swelling; mild effusion; and ligament 
laxity.  Based on x-ray findings, they diagnosed the 
veteran's right knee disability as mild post-traumatic 
arthritis, status post medial meniscectomy, and probable 
degenerative joint disease of the right knee.  During this 
time period, treatment providers injected the veteran's right 
knee with steroids, ordered the veteran a right knee brace, 
referred him to physical therapy, where therapists taught him 
certain exercises to improve his condition, and prescribed 
him pain medication.   

Since 2002, the veteran has received additional VA and 
private right knee treatment and undergone additional VA 
examinations of his knees.  During treatment visits and 
joints examinations, conducted in October 2002 November 2005, 
the veteran reported painful squatting and kneeling, a 
tendency to limp, right knee swelling, popping and severe 
pain, and the need to take pain medication and use a knee 
brace.  He also reported that he played golf, but was unable 
to do so without experiencing right knee pain, and that he 
had three incapacitating episodes of knee symptomatology 
yearly, lasting for one day. 

Treatment providers and VA examiners noted that the veteran 
used a brace for his right knee, which effectively stabilized 
the knee.  They also noted pain, including on palpation and 
motion, an inability to squat fully on the right (limited by 
20 degrees), joint and subpatellar crepitus, unequal leg 
length (right leg 1.5 centimeters longer than left leg), 
range of motion of the right knee from 0 to 120 or 131 
degrees with pain, clunking and popping on extension, mild 
laxity and swelling, and a small, level scar on the right 
knee that was not disfiguring, adherent, unstable, hypo- or 
hyperpigmented and did not involve tissue loss, keloid 
formation or abnormal texture.  They diagnosed, in part, 
degenerative joint disease of the right knee based on x-ray 
findings.  

One VA examiner noted that the veteran was limited in his 
ability to stand, sit and walk due to pain and was unable to 
squat and kneel effectively.  Another VA examiner indicated 
that the veteran's right knee joint was additional limited 
after repetitive use by pain, fatigue, weakness, lack of 
endurance and incoordination.  

In a letter dated February 2003, a VA nurse practitioner 
indicated that the veteran's right knee problems had worsened 
and involved a complete ligament tear, moderate degeneration 
at some joint spaces, an almost complete loss of the medial 
meniscus with free floating debris, and substantial 
degeneration of both bone and soft tissue components of the 
right knee secondary to the in-service right knee injury.  
The nurse practitioner noted that the veteran needed a total 
right knee replacement, but was too young to undergo such a 
procedure.   

The above evidence confirms that, as alleged, the veteran's 
right knee disability has worsened.  Such evidence 
specifically reflects that the veteran's right knee 
arthritis, confirmed on x-rays, manifests primarily as 
swelling, limitation of motion with pain, and additional 
impairment of function after repetitive use secondary to 
pain, fatigue, weakness, lack of endurance and 
incoordination.  The 20 percent evaluation currently assigned 
the veteran's right knee disability contemplates all such 
symptomatology.  An evaluation in excess of 20 percent is not 
assignable for such symptomatology under DCs 5003 and 5010, 
which govern ratings of arthritis, or under 38 U.S.C.A. 
§§ 4.40, 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
at 206-7, because limitation of motion of the veteran's right 
knee is not compensably disabling, even after repetitive use, 
under DC 5260 or 5261. 

A separate 10 percent evaluation is assignable under DC 5257, 
however, as the veteran also has right knee instability.  
During the course of this appeal, treatment providers and VA 
examiners consistently noted a stable right knee; however, 
they also noted that the veteran utilized a stabilizing brace 
on his right knee.  That medical professionals recommended 
the use of such a brace and that the veteran experienced 
stabilization of his right knee secondary to such use is 
sufficient evidence of right knee instability.  No medical 
professional has noted that such instability is more than 
slight; therefore, an evaluation in excess of 10 percent is 
not assignable under DC 5257.  

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the veteran's right knee disability.  
The veteran alleges that his right knee disability hinders 
his ability to work.  However, during the course of this 
appeal, he reported working full time in a mail room, where 
he is required to stand often, and missing only three days of 
work yearly secondary to right knee problems.  Moreover, 
medical evidence of record fails to reflect that the 
veteran's right knee disability causes marked interference 
with the veteran's employment, or necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
Board finds that the veteran's claim for an increased 
evaluation does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to an evaluation in excess of 20 
percent for residuals, meniscectomy, right knee, have not 
been met.  The Board also concludes that the criteria for 
entitlement to a separate 10 percent evaluation for right 
knee instability have been met.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but with regard to the 
former portion of the claim, there is not an approximate 
balance of positive and negative evidence of record.  
Therefore, reasonable doubt could not be resolved in the 
veteran's favor.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should his right 
knee disability picture change.  38 C.F.R. § 4.1.  At 
present, however, the above noted evaluations are the most 
appropriate given the medical evidence of record.  


ORDER

An evaluation in excess of 20 percent for residuals, 
meniscectomy, right knee, is denied.  

A separate 10 percent evaluation for right knee instability 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


